Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
Status of the Claims
	Claims 8 and 9 are canceled.  Claims 1-7 and 10-18 are pending, with claim 17 being canceled as indicated below, and previously withdrawn claim 18 being rejoined.  Claims 1-7, 10-16, and 18 are indicated allowable.
Rejoinder
Claims 1-7 and 10-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 17, directed to the invention(s) of a method of use, requires all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 10/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections and Response to Arguments
The rejection of claims 1-6 and 8 under 35 U.S.C. 102 as being anticipated by Liao et al. is withdrawn.  The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Liao in view of Loubert is withdrawn.  Applicant’s arguments filed 3/3/2022 have been fully considered and arguments to this effect are persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 10 is amended to depend from claim 1.
Claim 18 is amended to include “.” at the end of the sentence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach or suggest a product or method of making the claimed product having all of the structural and functional features claimed.  The “reaction product” understood to be referenced in claim 1 is described in paragraphs [0137]-[0145] for instance with [0143]and [0145] for instance defining the specific reaction product encompassed by the claims and functioning as further specified in the claims.  


Conclusion
Claims 1-7, 10-16, and 18 (renumbered 1-15) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617